Citation Nr: 1145075	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a left thigh injury and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a rash of the left thigh, to include as secondary to a left thigh injury.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a Board hearing at the RO in Wichita, Kansas in April 2011.  This transcript has been associated with the file.  

The issues of entitlement to service connection for a rash of the left thigh, and the reopened claim of service connection for residuals of a thigh injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision, the RO denied the Veteran's claim for service connection for residuals of a left thigh injury.  

2.  Evidence received since the RO's July 1998 rating decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim for service connection for residuals of a thigh injury.




CONCLUSIONS OF LAW

1.  The July 1998 RO rating decision which denied the Veteran's claim for service connection for residuals of a thigh injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the RO's July 1998 rating decision is new and material and the Veteran's claim for service connection for residuals of a thigh injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been submitted, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The Veteran contends that he has residuals from a thigh injury which occurred in-service when he was shot in the left thigh with a spear gun. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 1998, the RO denied the Veteran's claim for service connection for residuals of a thigh injury.  The RO considered the Veteran's service treatment records in making this decision, which showed that in August 1995, he was hit in the left thigh with a three-pronged spear.  That month, the spear was surgically removed, and the wound was closed with 20 sutures.  Three Penrose drains were inserted.  The Veteran's separation examination report, dated in March 1998, showed that his lower extremities were clinically evaluated as normal; the report notes a left thigh wound NCD (not considered disabling).  An associated "report of medical history" noted a history of a left thigh spear gun wound, with no present problems except for occasional left thigh cramps which have not limited his duty performance.  An April 1998 report similarly noted left thigh cramps, but that his left thigh symptoms had not restricted his duty.  At the time of the RO's July 1998 rating decision, there were no post-service medical records associated with the claims file.  

In August 1998, the Veteran was notified of the RO's July 1998 decision, and he did not appeal it.  Thus it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the July 1998 rating decision includes VA treatment records, and oral and written testimony by the Veteran, and lay statements.  Significantly, a January 2008 VA treatment record notes the Veteran's complaints of cramping in his left thigh during physical activity, as well as a rash.  See also February 2008 VA treatment record.  The Veteran also testified at the April 2011 Board hearing that he has pain and cramping in his left thigh when he walks too much, and that he works as a postman which requires walking long distances.  He also testified he can feel knots under the scars on his left thigh and the scars themselves are tender to touch.  Furthermore, he testified that he experiences a rash on his left thigh, directly over the scar area.

This evidence was not of record at the time of the July 1998 RO decision, and is not cumulative of the evidence then of record; thus it is "new" within the meaning of 38 C.F.R. § 3.156 . The Veteran's service medical records, which were of record at the time of the RO's July 1998 decision, show that he received 20 sutures for the closure of his left thigh spear gun wound, and that three Penrose drains were inserted.  He reported left thigh cramping upon separation from service.  Nevertheless, in July 1998, the RO denied the claim, essentially for lack of a current disability.  The submitted VA medical evidence contains competent evidence indicating that there may be a current left thigh disability.  The Court has indicated that the evidentiary threshold for reopening a service connection claim is not a high one.  See e.g., Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  The Board therefore finds that this evidence is material.  The claim is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a left thigh injury is reopened; to this extent only, the appeal is granted.


REMAND

 VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for residuals of a left thigh injury.  As previously discussed, the Veteran's claim was denied in July 1998 because there was no evidence of a permanent residual disability.  Notably, in a January 2008 VA treatment record, the Veteran had complaints of cramping and a rash on his left thigh.  In April 2011, the Veteran testified that he experienced pain and cramping in his left thigh, as well as tender scars, where he was shot with a spear gun.  After reviewing the evidence, the Board finds that a VA examination is warranted to determine whether the Veteran currently has a left thigh disorder, and, if so, whether it is related to service.  McLendon.  With regard to the claim for a skin disorder, the Veteran is shown to have received treatment for skin symptoms during service, and he has reported continued symptomatology since his service.  He is competent to report such symptoms.  Accordingly, an examination and opinion should be obtained.  Id.  

With regard to the claim for service connection for a rash of the left thigh, the Veteran's service treatment reports show that he was treated for a rash of the bilateral thighs, and therefore the issue of direct service connection is raised.  See August 1997 service treatment report; 38 C.F.R. § 3.303 (2011); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (the Board must review all issues reasonably raised from a liberal reading of all documents in the record).  However, in April 2011 the Veteran testified that the rash on his left thigh appears directly over the scars from his left thigh injury, and that he currently treats it with a topical cream.  Therefore, the issue of "secondary" service connection has also been raised.  However, the Veteran has not yet been provided with notice of 38 C.F.R. § 3.310.  On remand, he should be afforded such notice.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Finally, the most recent VA treatment records in the claims file are from September 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from September 2009 through the present.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 




Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for a skin rash of the left thigh, provide the Veteran with notice of 38 C.F.R. § 3.310 (2011). 

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for left thigh symptoms, and left thigh skin rash symptoms, after September 2009 (i.e., after the most recent treatment reports of record), in order to determine if relevant records exist that are not currently associated with the claims file.  After securing any necessary releases, the RO should attempt to obtain these records. 

3.  After the development requested in the first two paragraphs of this remand has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any and all diagnosed left thigh conditions, to include left thigh skin conditions.  The claims folder should be made available to, and reviewed by, the examiner, and the examiner should state that the Veteran's C-file has been reviewed in association with the examination. 

a)  The examiner should identify all left thigh conditions, to include left thigh skin conditions, found.  

b)  The examiner should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed left thigh disorder, to include a left thigh rash, is related to the Veteran's service. 

c)  If, and only if, the examiner determines that the Veteran has a left thigh disorder that was caused by his service, and that a left thigh rash was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any currently diagnosed left thigh rash was caused or aggravated by the "service-related" left thigh disorder; 

A rationale for all opinions expressed should be provided.  If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefor. 

The examiner should advise the Veteran that should the Veteran's skin symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

4.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

5.  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

6.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims, with the claim for a left thigh rash to include consideration under 38 C.F.R. § 3.310.  If either of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


